Citation Nr: 1745735	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-28 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In May 2016 and December 2016, the Board remanded the issues on the title page for additional development and the case now returns for further appellate review.

The Board notes that, following the issuance of the most recent supplemental statement of the case in April 2017, additional evidence has been associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence; however, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claim for service connection for a head injury, he reported incurring such an injury during service when he fell off his bike and hit his head at the time he received a dog bite on June 27, 1980, and when he hit his head on the bottom of a river as part of training in 1981.  Additionally, as noted by the Board in the December 2016 remand, the Veteran's service treatment records show that he was treated for persistent for dizziness, blurred vision, and headaches throughout service.  Further, the Veteran has reported dizziness and fainting spells after service, which have been diagnosed as vertigo and Meniere's disease.  Consequently, the Board has attempted to secure an opinion addressing whether the Veteran has residuals of an in-service head injury, or whether his diagnosed vertigo and Meniere's disease are otherwise related to service, to include such aforementioned in-service complaints.

In this regard, in June 2016, a VA examiner opined that the Veteran does not have residuals of a traumatic brain injury.  However, he did not address whether the Veteran's current vertigo and/or Meniere's disease are related to his reports of dizziness, blurry vision, and headaches in and since service.  Additionally, the examiner was not provided a copy of the Veteran's service treatment records.  Consequently, the Board remanded the claim in December 2016 for an addendum opinion.

In January 2017, the VA examiner again noted that there was no evidence in the service treatment records for any head trauma and, in June 2016, a VA neurologist determined that the evidence did not support a diagnosis of a traumatic brain injury.  Furthermore, the examiner stated that the Veteran's service treatment records did not reflect any complaint of dizziness, blurry vision, and headaches during service that he was able to locate.  There was also no complaint of vertigo symptoms or diagnosis of Meniere's disease at any time during service.  Consequently, he opined that there was a lack of objective evidence to support vertigo and/or Meniere's disease being related to any head injury during service.  In February 2017, the examiner indicated that he had reviewed the entire record and again opined that there was no objective evidence that vertigo and/or Meniere's disease are in any way related to the Veteran's military service.  He cited to his January 2017 opinion for further support.

However, the Board again finds that an addendum opinion is necessary to adjudicate the Veteran's claim.  Specifically, while the 2017 VA examiner indicated that there was no complaint of dizziness, blurry vision, and headaches during service, the Veteran's service treatment records specifically document such complaints.

For the examiner's reference, the Board notes that the service treatment records reflect that, in March 1980, the Veteran was seen for a refill of INH, which he had been taking since February 1980 due to a positive PPD test, but reported that he was somewhat dizzy.  In May 1980, it was noted that he was taking INH, but stopped due to dizziness.  However, in June 1980, he reported that he also had headaches while taking INH; however, he was placed back on such medication.  He completed his medication in July 1980.  However, in May 1981, the Veteran again complained of headaches and blurred vision.  Bronchitis was diagnosed.  Thereafter, in January 1982, he reported blurry vision in the right eye and headaches for four days.  He also indicated that the area around the eye hurt with the headaches, and he had decreased vision in the right eye.  A week later, the Veteran reported that he had headaches for the prior two weeks.  In January 1983, he complained of a cold and dizziness for two days.

Therefore, upon remand, the 2017 VA examiner should again be requested to offer an addendum opinion as to whether the Veteran's vertigo and/or Meniere's disease had their onset during, or are etiologically related to, his military service, to include consideration of (i) the Veteran's lay statements that he injured his head during a bike fall experienced with the dog bite in June 1980 and during training in 1981 and (ii) medical records of dizziness, blurry vision, and headaches in and since service.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that the evidence of record reflects that such is properly characterized as schizophrenia.  However, at this juncture, further inquiry is necessary to determine whether such had its onset during service, within one year of service, or is otherwise etiologically related to service.

In this regard, the Veteran reports that he began to experience psychotic symptoms, anxiety, and attempted suicide while stationed in Fort Benning, Georgia, in 1983.  He has also identified numerous in-service stressors, which he contends caused him to have an acquired psychiatric disorder, to include: a dog attack (August 2014 statement, discussed above); training exercise in 1981 in Germany (January 1990 claim form); "shell shock" trauma from a Howitzer firing rounds close to him (February 1990 Veteran statement); and being pressured to smoke hash by other service members, who also played jokes on him such as putting flash bangs in the toilet (Veteran statement received in November 2009). 

During service, on June 9, 1983, the Veteran was arrested and taken to the emergency department after military police found him at a bus stop disorientated, hyperactive, and euphoric.  The emergency department ordered drug and blood alcohol screens, but the Veteran left before the tests were conducted.  On June 10, 1983, the Veteran went absent without leave.  On June 17, 1983, he was arrested in New York on charges of indecent exposure, assault, and resisting arrest.  He was subsequently incarcerated until June 1986.  Following release from prison, the Veteran was given a general discharge from service. 

After service, the Veteran was homeless and reports a history of drug and alcohol abuse.  In April 1990, a VA examiner diagnosed schizophrenia, undifferentiated type, provided a detailed account of the Veteran's medical history, and concluded that he "probably developed symptoms of schizophrenia while in the [s]ervice."  Since 1990, the Veteran has received treatment for schizophrenia. 

In June 2016, a VA examiner stated that schizophrenia develops from a combination of genetics and environmental attributes, explaining that symptoms likely develop when individuals are exposed to environmental stressors.  She noted that the Veteran's stressors might include heavy drug and alcohol use and/or traumatic experiences he encountered in service.  However, the examiner ultimately opined that it cannot be determined without speculation that it is likely as not that the Veteran's schizophrenia is related to service.  In support of such opinion, the examiner stated that there is no definitive way to determine the cause or onset of his symptoms, and that, other than the Veteran's report, there is no evidence to substantiate some of the information in the March 1990 VA examiner's opinion that the Veteran's symptoms probably started in service.

In the December 2016 remand, the Board notes that the examiner need not reach a "definitive" determination regarding the cause and onset of the Veteran's symptoms.  Furthermore, the examiner related the Veteran's symptoms to post-service drug use "and/or" in-service trauma.  The Board finds that the examiner failed to determine why one cause is not more likely than the other.  Significantly, the examiner failed to address whether the documented erratic behavior in 1983--his arrest, AWOL, and immediate second arrest for indecent exposure, assault, and resisting arrest--is demonstrative of an onset of schizophrenia.

Thereafter, in January 2017, the VA examiner offered an addendum opinion in which she reported that she could not say without speculation that schizophrenia is at least as likely as not  related to the Veteran's military service.  She further stated that there was no indication that symptoms of schizophrenia manifested within one year of Veteran's service discharge in June 1986.  Rather, medical records reflect that he was first diagnosed with such disorder in 1990 at age 30.  Finally, the examiner found that the medical records do not indicate whether symptoms first manifested while the Veteran was in the service.  Rather, symptoms of psychosis reportedly have been present since 1990, but there were no medical records
available that indicated when symptoms first occurred.

However, the Board finds that another addendum opinion from, if possible, a different examiner, that addresses the onset and etiology of the Veteran's schizophrenia is necessary as the 2017 VA examiner did not offer an opinion as to whether it was at least as likely as not that the Veteran's schizophrenia is related to his military service without resorting to speculation.  Furthermore, she relied solely on the lack of records showing a diagnosis of schizophrenia until 1990 in determining whether such disorder manifested within one year of the Veteran's service discharge or whether he manifested symptoms of such in and since service, and did not discuss, as requested, whether the Veteran's behavior throughout 1983 (outlined above) coupled with his reported psychiatric symptoms in and since service represented the onset of schizophrenia.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Return the claims file to the VA examiner who 
conducted the Veteran's examination for a head injury in February 2017.  The record to include a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should provide an opinion as to whether the Veteran's vertigo and/or Meniere's disease at least as likely as not (50 percent or greater probability) had their onset during, or are etiologically related to, the Veteran's military service, to include consideration of (i) the Veteran's lay statements that he injured his head during a bike fall experienced with the dog bite in June 1980 and during training in 1981 and (ii) medical records of dizziness, blurry vision, and headaches in and since service.  With regard to the Veteran's in-service complaints, the examiner is invited to review the Board's summary of such records in the body of this Remand. 

A complete rationale for the opinion expressed should be provided.

2.  Forward the record to an appropriate examiner other than the 2016/2017 VA examiner who previously rendered opinions in this case, if possible, for an addendum opinion addressing the etiology of the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia.  The record to include a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should offer an opinion as to whether (i) it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's schizophrenia is related to his military service; (ii) manifested within one year of his service discharge in June 1986, i.e., by June 1987; or, (iii) if such did not have onset in service, whether the Veteran manifested symptoms of such in and since service.  The examiner should provide separate discussions for (i) through (iii).  The examiner should specifically address whether the Veteran's behavior throughout 1983 (outlined above), coupled with his reported psychiatric symptoms in and since service, represent the onset of schizophrenia.  

A complete rationale for the opinion expressed should be provided.  The lack of medical records cannot form the sole basis for a negative opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

